Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Based on the most recent set of claims filed 01/27/21 and the interview held 03/23/21, Claims 1, 5-6, 11-12, 15-16 and 18-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rimas Lukas on 03/23/21.
Based on the most recent set of claims filed 01/27/21 and the interview held 03/23/21, the application has been amended as follows: 
Claim 1 has been amended as follows:
1. (Currently amended) An interbody spacer assembly for a spine, comprising: 
a cage having at least four bone screw cutouts, and a top surface and a bottom surface interconnected by a sidewall, wherein the sidewall defines a front surface; 
a first screw plate configured to be connected to the cage and having no more than three bone screw openings configured to be substantially aligned with three of the at least four bone screw cutouts of the cage; 
configured to be inserted into each bone screw opening of the first screw plate and each corresponding bone screw cutout of the cage; each bone screw having a head at a proximal end and a threaded shank extending toward a distal end for anchoring into bone; and each bone screw being configured to secure the cage between two bony components of a spine; [[and]] 
a cover plate sized and configured to be connected to the first screw plate and configured to prevent the bone screws from backing out relative to the first screw plate; and 
wherein the first screw plate is interchangeable with a second screw plate, wherein both the first screw plate and the second screw plate are connectable to the cage separately, wherein a selected one of the first screw plate and the second screw plate is connected to the cage based on a surgeon’s preference,[[;]] the second screw plate having no more than four bone screw openings configured to be substantially aligned with four of the at least four bone screw cutouts of the cage for receiving four bone screws; and wherein the cover plate is further sized and configured to be connected to the second screw plate to prevent the bone screws from backing out relative to the second screw plate when the second screw plate is connected to the cage.  
 
Claim 5 has been amended as follows:
5. (Currently amended) The interbody spacer assembly of claim 1 wherein the cover plate has a plate screw aperture configured to receive a plate screw for attaching the [[respective]] cover plate to the respective screw plate; the cover plate being removably connected to the cage with a plate screw inserted into the plate screw aperture; and the cover plate being configured to cover [[the]] each bone screw head to prevent [[the]] each bone screw from backing out.  
 
Claim 6 has been amended as follows:
6. (Currently amended) The interbody spacer assembly of claim 5 wherein the sidewall of the cage defines a front surface and the front surface defines a recess sized and configured to receive the [[cover]] respective screw plate.  
 
Claim 11 has been amended as follows:
11. (Currently amended) An interbody spacer assembly for a spine, comprising: 
a cage having a longitudinal axis, at least two bone screw cutouts, and a top surface and a bottom surface interconnected by a sidewall, wherein the sidewall defines a front surface; 
a screw plate connected to the cage and having an inner surface and an outer surface interconnected by a top end, a bottom end and two sides, and at least two bone screw openings substantially aligned with the at least two bone screw cutouts; [[and]] 
a plurality of bone screws, wherein one bone screw is inserted into each bone screw opening of the screw plate; each bone screw having a head at a proximal end and a threaded shank extending toward a distal end for anchoring into bone; each head having a larger diameter than the respective shank; and each bone screw being configured to secure the cage to a spine; and
a cover plate connected to the screw plate and configured to prevent the bone screws from backing out relative to the screw plate;
wherein the front surface of the cage includes a screw plate recess
wherein the screw plate includes a post extending outwardly from the inner surface and the cage includes a protrusion extending outwardly from the front surface; the protrusion having an inner opening sized and configured to receive the post, and wherein the screw plate is sized and configured to rotate with respect to the cage into mating engagement with the two sides of the screw plate recess.
 
Cancel Claim 14. 
Claim 15 has been amended as follows:
15. (Currently amended) The interbody spacer assembly of claim [[14]] 11 wherein the protrusion defines two oppositely disposed sides and the post defines two oppositely disposed sides; wherein the two sides of the protrusion mate with the two sides of the post via correspondingly mating surfaces.   

Claim 16 has been amended as follows:
16. (Currently amended) The interbody spacer assembly of claim 11 wherein the screw plate is rotatable with respect to the front surface of the cage between a substantially vertical orientation in which the two sides of the screw plate and the two sides of the recess are not engaged and a [[horizontal]] horizontal orientation in which the two sides of the screw plate and the two sides of the recess are engaged. 
 
Cancel Claim 17.
 
Claim 18 has been amended as follows:
18. (Currently amended) An interbody spacer assembly for a spine, comprising: 
a cage having a longitudinal axis, at least two bone screw cutouts each sized and configured to receive a bone screw, a top surface and a bottom surface interconnected by a sidewall defining a front surface, a protrusion extending outwardly from a central portion of the front surface and having an inner opening defining an inner surface[[;]], and a notch formed in the inner surface; 
a screw plate connected to the cage and having an inner surface and an outer surface interconnected by a top end, a bottom end and two sides, at least two bone screw openings substantially aligned with the at least two bone screw cutouts and each sized and configured to receive a bone screw, [[and]] a post extending outwardly from a central portion of the inner surface of the screw plate and being sized and configured to be inserted into the inner opening of the protrusion[[;]], the post further including an outwardly extending bump sized and configured to lockingly mate with the notch[[;]], a protuberance extending outwardly from the inner surface of the screw plate and a stop formed on the front surface of the cage; wherein the protuberance is sized and configured to fit inside and abut the stop on the cage to prevent rotation of the screw plate relative to the cage when the screw plate is connected to the cage; 
and 
a plurality of bone screws, wherein one bone screw is inserted into each bone screw opening of the screw plate and configured to secure the cage to a spine; each bone screw having a head at a proximal end and a threaded shank extending toward a distal end for anchoring into bone; each head having a larger diameter than the respective shank; 
wherein the screw plate is attached to the front surface of the cage by rotating the screw plate with respect to the cage to bring the bump into engagement with the notch; and wherein mating of the bump and notch is configured to prevent rotation of the screw plate relative to the cage.  
 
Cancel Claims 21, 22 & 24. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an interbody spinal spacer assembly comprising a cage having at least four bone screw cutouts, and a top and bottom surface interconnected by a sidewall defining a front surface; a first screw plate configured to be connected to the cage and having no more than three bone screw openings configured to be substantially aligned with three of the at least four bone screw cutouts of the cage; a plurality of bone screws, wherein one bone screw is configured to be inserted into each bone screw opening of the first screw plate and each 
The closest prior art of record appears to be: Walkenhorst et al. (US PG Pub No 2013/0345814).
Walkenhorst et al. discloses a modular spinal fusion cage assembly, wherein the assembly comprises a cage, a plurality of screws, and a plurality of various shaped screw plates including a first low profile screw plate and a first cover plate and a second middle profile screw plate and a second cover plate, wherein the various screw plates and the associated cover plates are provided for use with the same cage such that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775